DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Status of Claims
This action is in response to the applicant’s response (dated 29 Jul 22) to the non-final rejection Office action (dated 16 May 22).  Claims 1-18 are currently pending, Claims 3-6, 10-12, 14-15, and 17-18 are withdrawn, and remaining Claims 1-2, 7-9, 13, and 16 are examined herein.
Information Disclosure Statement
	The Information Disclosure Statement (IDS) filed 21 Jun 22 has been considered by the Examiner.
Claim Interpretation
Firstly, independent Claims 1, 13, and 16 have each been amended to bring in a limitation that describes not making a notification of information regarding dirt specified on each of the detection units if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route, which is a negative limitation (i.e. not making a notification of information regarding the dirt, versus, for example, changing the notification to be something different than information regarding the dirt).  While in this case the negative limitation does not lead to indefiniteness because it’s clear as to its meaning, it is generally good practice in claim construction to describe the invention definitively by what is done versus what is not done.  Furthermore, when prior art describes that something may be done (for example, making a notification of information regarding dirt specified on each of the detection units if it is determined that the route segment where automated driving is permitted is included in the scheduled traveling route), it is generally merely a matter of obvious design choice for one of ordinary skill in the at to not do that something.  In this particular situation, since the detection units acquire information external to the vehicle in a vehicle that performs automated driving (per the preamble), it is clear that these detection units are sensors required for autonomous driving, so if the vehicle is not autonomously driving (which would be the case if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route), then it would be obvious that the vehicle is being operated manually and thus there is no need to notify the driver that the sensors needed for autonomous driving may be dirty.  As such, these particular negative limitations are considered an obvious design choice variant over any prior art that discloses or teaches that there may be a notification of information regarding dirt specified on each of the detection units if it is determined that the route segment where automated driving is permitted is included in the scheduled traveling route.
Secondly, the following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder “unit” that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder “unit” is not preceded by a structural modifier.  Such claim limitations are: a/the plurality of detection units (per Claims 1, 13, and 16) / a detection unit (per Claims 8-9), and an alarming unit (per Claim 9).
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Based on the specification, each of these “units” are being interpreted to be:
a plurality of detection units (per Claims 1, 13, and 16) / a detection unit (per Claims 8-9) – “a plurality of detection means (sensors and the like)”, Paragraph 2, “detection unit 31A is an image capturing device (to be sometimes referred to as the camera 31A hereinafter)”, Paragraph 34, “detection unit 32A is a lidar (laser radar) (to be sometimes referred to as the lidar 32A hereinafter)”, Paragraph 35, “detection unit 31B is an image capturing device (to be sometimes referred to as the camera 31B hereinafter)…detection unit 32B is a millimeter wave radar (to be sometimes referred to as the radar 32B hereinafter)”, Paragraph 48; as such, these units are being interpreted to be sensors, or the like.
an alarming unit (per Claim 9) – “an alarming means (not shown) provided on the periphery of a target sensor may be turned on”, Paragraph 96, “the notification unit makes the notification by operating an alarming unit provided on the periphery of the detection units”, Paragraph 176; there are no other uses of alarming unit (or alarming means) in the specification, and these passages are insufficient to identify definite structure of this term, and as such, this term renders Claim 9 indefinite (see associated 35 USC 112(b) rejection below).
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structures to perform the claimed functions); or (2) present a sufficient showing that the claim limitations recite sufficient structures to perform the claimed functions so as to avoid them being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 1, 13, and 16 are objected to because of the following informalities:  Firstly, Claims 1, 13, and 16 each utilize the phrase “specify an amount of dirt of each of the plurality of detection units”; however, it appears that this was meant to be “specify an amount of dirt on each of the plurality of detection units”.  Secondly, Claims 1, 13, and 16 each also utilize the phrase “information concerning the amount of dirt specified for each of the plurality of detection units” (twice in each claim); however, it appears that these were meant to be “information concerning the amount of dirt specified on each of the plurality of detection units”.  Appropriate corrections are required.
Claim 8 is objected to because of the following informalities: Claim 8 utilizes the phrase “a detection unit of the plurality of detection unit”; however, it appears that this was meant to be “a detection unit of the plurality of detection units”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: Firstly, Claim 13 utilizes the phrase “for each of the plurality of detection unit”; however, it appears that this was meant to be for each of the plurality of detection units”.  Secondly, Claim 13 includes the phrase “if it is determined in the determining that…”; however, it appears that this was meant to be “if it is determined in the determining step that…”.  Appropriate corrections are required.
Claim Rejections Under 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 13, and 16 (and Claims 2 and 7-9 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  Each of these claims have been amended to include the phrase “not to make a notification of information” (per Claims 1 and 16) or “not making a notification of information” (per Claim 13); however, “a notification of information” has already been utilized earlier in each of these claims.  As such, it is unclear as to whether this subsequent use of “a notification of information” is meant to be a different notification than the one used earlier (and if so, they need to be clearly differentiated from each other, by, for example, saying “a first notification of information” and “a second notification of information”, respectively, or the like), or if they are meant to be the same (and if so, the subsequent use should instead read “[[a]] the notification of information”).  For purposes of compact prosecution, Examiner is interpreting the subsequent use to instead be “[[a]] the notification of information”.  Appropriate corrections are required.
Claim 9 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This claim utilizes the term “an alarming unit” which has been interpreted under 35 USC 112(f), as described above, but the specification fails to provide definitive structure for this term.  This term did not have any structural description in the specification, and thus it’s use creates indefiniteness as to the structure of the system of Claim 9.  For purposes of compact prosecution, Examiner is interpreting “an alarming unit” to literally be anything conceivable that can cause a physical notification (e.g. screen, image, speaker, vibration, tactile feedback device, lights, etc.).  Appropriate correction is required.
Claim 16 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  This claim’s preamble starts off by stating “a non-transitory computer-readable medium storing a program that causes a computer to function as a notification system in a vehicle that performs automated driving and includes a plurality of detection units configured to acquire peripheral information external to the vehicle and within operable detection range of each detection unit, but then ends the preamble by stating “the notification system comprising:”; however, the notification system is not the non-transitory computer-readable medium that is claimed.  The notification system is merely what the computer is functioning as when executing the program stored within the non-transitory computer-readable medium.  The computer is not definitively claimed and the notification system that the computer is functioning as is certainly not definitively claimed.  As such, the body of the claim being drawn to an external structure renders the claim indefinite.  For purposes of compact prosecution, Examiner is interpreting “the notification system comprising:” to instead be “the non-transitory computer-readable medium comprising:”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 7, 9, 13, and 16 are rejected under 35 USC 103 as being obvious over Kurata et al. (US 2016/0282874), herein “Kurata”.
Regarding Claim 1 (independent), Kurata renders obvious a notification system (“such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72) in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire information external to the vehicle and within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71), comprising:
at least one processor circuit with a memory comprising instructions (see at least Figs. 1-2/5-6’s various “evaluation means”, “execution means”, arithmetic operation means”, “controlling means”, “storage means”, etc. which inherently require processing circuit/-s and memory, particularly since Fig. 7’s step S717 says “end of processing”; “FIG. 7 is a flow chart illustrating a flow of processing”, Paragraph 79), that when executed by the at least one processor circuit, cause the at least one processor circuit to at least:
specify an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
acquire information about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
determine whether a route segment where automated driving is permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56); and
make a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined that the route segment where automated driving is permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72),
wherein the instructions further cause the at least one processor circuit not to make [[a]] the notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route (i.e. this will never be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace; regardless of this, this limitation is a negative limitation which is merely an obvious design choice variant over the disclosure of Kurata for the reasons already described above in the Claim Interpretation section beginning with “Firstly”, which is not being repeated for the sake of brevity).
Regarding Claim 13 (independent), Kurata renders obvious a control method of a notification system (“such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72) in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire information external to the vehicle within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71), the control method comprising:
specifying an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
acquiring information about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
determining whether a route segment where automated driving is permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56);
making a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined in the determining step that the route segment where automated driving is permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72); and
not making [[a]] the notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route (i.e. this will never be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace; regardless of this, this limitation is a negative limitation which is merely an obvious design choice variant over the disclosure of Kurata for the reasons already described above in the Claim Interpretation section beginning with “Firstly”, which is not being repeated for the sake of brevity).
Regarding Claim 16 (independent), Kurata renders obvious a non-transitory computer-readable medium storing a program that causes a computer (e.g. any one or more of the “means” shown in Fig. 5) to function as a notification system (“such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72) in a vehicle that performs automated driving (“an autonomous driving vehicle which autonomously drives”, Paragraph 16) and includes a plurality of detection units configured to acquire information external to the vehicle within operable detection range of each detection unit (“In the present embodiment, as sensors for external world recognition, a stereo camera 401, a LIDAR 402 and millimeter wave radars 403 described also with reference to FIG. 4 are provided, and as means for detecting an obstacle from them, obstacle detection means 1 (503), obstacle detection means 2 (505) and obstacle detection means 3 (507) are provided”, Paragraph 71), the non-transitory computer-readable medium comprising:
at least one processor circuit with a memory comprising instructions (see at least Figs. 1-2/5-6’s various “evaluation means”, “execution means”, arithmetic operation means”, “controlling means”, “storage means”, etc. which inherently require processing circuit/-s and memory, particularly since Fig. 7’s step S717 says “end of processing”; “FIG. 7 is a flow chart illustrating a flow of processing”, Paragraph 79), that when executed by the at least one processor circuit, cause the at least one processor circuit to at least:
specify an amount of dirt [[of]] on each of the plurality of detection units (“as means for evaluating performance degradation of the sensors by adhesion of dirt or a failure, camera state evaluation means 502, LIDAR state evaluation means 504 and millimeter wave radar state evaluation means 506 are provided and determine evaluation values of a state of the sensors relating to the dirt and so forth”, Paragraph 71, “at step S702, initialization of processing is performed to prepare flags for cleaning and center notification. At next step S703, an evaluation value of performance degradation of each sensor by the sensor state evaluation means for the sensor is determined”, Paragraph 79);
acquire information about a scheduled traveling route (“route information to a destination transmitted from the control center is received”, Paragraph 21, “communication means 513 receives map information, driving route information and so forth from a control center 515”, Paragraph 72);
determine whether a route segment where automated driving is permitted is included in the scheduled traveling route (i.e. this will always be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace: “FIG. 3 is an explanatory view depicting a state of a transport path by an occlusion section of the second embodiment. As depicted in FIG. 3, in a workspace of a mine, such areas as a loading area 1 (301) and a loading area 2 (302) in which sediment and minerals are mined and loaded into a dump, an unloading area 304 in which a facility for unloading the loaded sediment and processing the sediment is provided, a parking area 303 in which vehicles which are not used or are being in maintenance are parked and so forth are provided in a spaced relationship from each other. An autonomous driving dump travels between the areas to transport sediment or minerals…a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraphs 62-63; however, in an additional/alternative interpretation, “a route segment” could also be considered any narrower portion of the given route that would otherwise become occluded if a vehicle were to stop there (regardless of the reasoning behind the stop or whether or not the stopped vehicle is autonomous or manually operated), and in this case the “where automated driving is permitted” would be those narrower route sections where “occlusion control” is permitted (such as wherever an autonomous vehicle has to enter “degeneration operation” due to sensor performance degradation), “In the example depicted in FIG. 3, each section is represented as a link having information in an advancing direction. Among the links, a link (L01, L02 or the like) indicated by a solid line arrow mark represents an occlusion section, and a link indicated by a broken line arrow mark represents a section other than the occlusion sections”, Paragraph 64”, “if it is decided that, when the autonomous driving vehicle stops at the location at present, it has a significant bad influence on the driving of a succeeding vehicle, control values for the speed and the steering angle within the ranges of the limit values to the speed and the steering angle described above, and continues the driving of the autonomous driving vehicle. This is a driving state in which the safety margin is assured by an increased amount corresponding to the degradation of the performance of the sensor in comparison with a state in which ordinary driving is possible, and this state is hereinafter referred to as degeneration operation. On the other hand, in such a case that, for example, the road width is sufficiently great and, even if the autonomous driving vehicle remains stopping at the location at present, a succeeding vehicle can take over the own vehicle readily, the autonomous driving vehicle does not perform degeneration operation”, Paragraphs 55-56); and
make a notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined by the determination unit that the route segment where automated driving is permitted is included in the scheduled traveling route (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “Rule execution means 510 receives, as inputs thereto, evaluation values obtained by the camera state evaluation means 502, LIDAR state evaluation means 504, millimeter wave radar state evaluation means 506 and GPS state evaluation means 508 and determines a motion to be carried out in accordance with a rule stored in rule storage means 511 and then carries out the motion. As the motion thereupon, such processes as cleaning of the sensors, setting of degeneration operation by setting of limit values to the speed and the steering angle, issuance of a notification to the control center and so forth are available”, Paragraph 72),
wherein the instructions further cause the at least one processor circuit not to make [[a]] the notification of information concerning the amount of dirt specified [[for]] on each of the plurality of detection units if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route (i.e. this will never be the case if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace; regardless of this, this limitation is a negative limitation which is merely an obvious design choice variant over the disclosure of Kurata for the reasons already described above in the Claim Interpretation section beginning with “Firstly”, which is not being repeated for the sake of brevity).
Regarding Claim 2, Kurata renders obvious the notification system of Claim 1, and Kurata further discloses: wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least set the scheduled traveling route (control center 515; “route information to a destination transmitted from the control center is received”, Paragraph 21, “the autonomous driving system is configured such that, when a destination is to be selected by the control center, a suitable place is selected from the map information and a section which is not the occlusion section is newly provided to update the map information and then route information to the destination in the section is transmitted to the vehicle”, Paragraph 27, “a control center controls the driving path and the speed of each autonomous driving vehicle to allow the autonomous driving vehicle to run safely”, Paragraph 63).
Regarding Claim 7, Kurata renders obvious the notification system of Claim 1, and Kurata further discloses: wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least decide a timing for making the notification in accordance with a change in the amount of dirt on each of the plurality of detection units over a time period and in comparison with a change threshold set based on the time period (“when the result of the evaluation of the sensor state evaluation means satisfies a predetermined condition, a notification of the satisfaction is issued to the control center”, Paragraph 25, “FIG. 12 is an explanatory view of maintenance request decision by sensor performance degradation prediction. Referring to FIG. 12, a maximum value of items 1 to 3, namely, a maximum value from among evaluation values of the stereo camera, LIDAR and millimeter wave radar, is recorded after every fixed time interval, and a variation 1202 of the evaluation value after the present point of time is predicted from a variation 1201 of the maximum value using an approximate curve or the like. This motion is carried out at an appropriate timing other than any timing during driving within an occlusion section such as, for example, a timing at which the dump completes unloading or a timing at which the dump completes loading”, Paragraph 103, “sensor state storage means configured to store a history of a value evaluated by the sensor state evaluation means at predetermined intervals is provided and a next delimitation time point is predicted based on route information transmitted from the control center at a predetermined timing; an evaluation value at the delimitation time point is estimated from the history of the evaluated value; when the estimated value exceeds a range set in advance, a maintenance request is transmitted to the control center; and the control center transmits route information to a position at which maintenance can be performed to the vehicle”, Claim 13).
Regarding Claim 9, Kurata renders obvious the notification system of Claim 1, and Kurata further discloses: wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least make the notification by operating an alarming unit provided adjacent a detection unit of the plurality of detection units that has been identified by the specifying unit as having an amount of dirt higher than a dirt amount threshold (“A sensor performance degradation indication means 406 is an element like an emergency lamp attached, for example, to an upper portion of a dump vessel and has an effect that, by performing, when degeneration operation is performed due to sensor performance degradation, indication from the indication means, it becomes easier to find out a vehicle having a failure from a manned vehicle which is driving”, Paragraph 69, “when a sensor suffers from performance degradation by dirt or the like, it can be checked just before that the vehicle is placed into stopping of operation or enters driving by degeneration operation”, Paragraph 106).
Claim 8 is rejected under 35 USC 103 as being obvious over Kurata in view of Irie et al. (US 2018/0141521), herein “Irie”.
Regarding Claim 8, Kurata renders obvious the notification system of Claim 1, and Kurata remains silent regarding, but instead Irie teaches: wherein the instructions, when executed by the at least one processor circuit, further cause the at least one processor circuit to at least make the notification by displaying a screen indicating a position of a detection unit of the plurality of detection units whose dirt must be removed in order for the vehicle to operate with automated driving on the route segment while traveling the scheduled traveling route (“On the meter display 54, characters or icons are displayed which notify the user that the lens (or protective glass) of the camera section is contaminated or which urge the user to clean up the contamination”, Paragraph 145, “vehicle imaging region display unit 61 shows which region of regions of the vehicle, in the front, in the left side, in the right side or in the rear has been imaged as the video image displayed on the video image display unit 62, by surrounding the region with a thick line. In the figure, it is shown that a region 61a of the rear of the vehicle is imaged by the back view camera section, and the video image of the rear of the vehicle is displayed on the video image display unit 62. On the notification display unit 63, characters “Please wipe back view camera”, for instance, are displayed which urges the user to wipe the contamination on the lens or the protective glass of the camera section…Thus, the navigation device 31 displays the video images of each of the camera sections, in addition to the notification by the characters, the icons and the voice; thereby the crew can actually feel which camera section has a contaminated lens or protective glass, and what level is the contamination; and the navigation device 31 can further urge the crew to eliminate the contamination”, Paragraphs 148-149).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the notification system of Kurata to include the ability for the notification system to display a screen indicating a position of a detection unit of the plurality of detection units whose dirt must be removed in order for the vehicle to operate with automated driving on the route segment while traveling the scheduled traveling route, as taught by Irie, in order to provide an easy visual for a driver, passenger, owner, maintenance personnel, etc. to see which sensor to clean.
Response to Arguments
Applicant's arguments filed 29 Jul 22 have been fully considered but they are not fully persuasive.  Furthermore, amendments made to the claims have necessitated new rejections and/or changed rejections from those presented in the non-final rejection Office action dated 16 May 22.
Firstly, Applicant respectfully argues that the previously made interpretations of certain terms used in the claims should not have evoked interpretation under 35 USC 112(f), and/or that the amendments made to the claims have eliminated these terms.  Examiner is not fully persuaded by these arguments, as (a) all claim terms that had been or are currently interpreted under 35 USC 112(f) meet the three pronged test used to determine whether a claim term should evoke interpretation under 35 USC 112(f) even if they don’t use the specific “means for” or “step for” language, and (b) while some terms have been removed from the claims, “detection unit/-s” and “alarming unit” were not removed from the claims.  As such, interpretation under 35 USC 112(f) remains for these terms, and in the case of “alarming unit”, an associated 35 USC 112(b) rejection has been made because there is no structural description of this term within the specification.
Secondly, Applicant states in their remarks that all objections should be withdrawn because corrective amendments were made as suggested by the Examiner.  Examiner is not fully persuaded, as most of these objections, but not all of them, have been corrected by amendment, and further, the amendments made to the claims have necessitated at least one new objection.  See the above Claim Objections section above for further details as to the objections remaining and/or newly made.
Thirdly, Applicant states in their remarks that all claim rejections under 35 USC 112(b) should be withdrawn because corrective amendments were made to overcome them.  Examiner is not fully persuaded, as one of these rejections against Claim 9 particularly (related to the 35 USC 112(f) interpretation discussed above for the term “alarming unit”) was not addressed by Applicant’s amendments, and further, the amendments made to the claims have necessitated two new rejections under 35 USC 112(b).  See the above Claim Rejections Under 35 USC 112 section above for further details as to the rejections under this statute remaining and/or newly made.
Fourthly, Applicant states in their remarks that all pending claims are patentable over the prior art of record because Kurata nor Irie disclose or teach not making a notification of information concerning the amount of dirt specified for each of the plurality of detection units if it is determined that the route segment where automated driving is permitted is not included in the scheduled traveling route.  Examiner is not persuaded by this argument because (a) this is an if limitation that will never occur in Kurata if one considers “a route segment where automated driving is permitted” as every route segment of the route because Fig. 3 of Kurata, for example, shows a mine where one or more mine-specific autonomous vehicles are always autonomously operated by a control center to follow various routes in the mine workspace, and (b) regardless of (a), this limitation is a negative limitation which is merely an obvious design choice variant over the disclosure of Kurata for the reasons already described above in the Claim Interpretation section beginning with “Firstly”, which is not being repeated for the sake of brevity.  Please see that above explanation in the Claim Interpretation section for further details.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The Examiner has cited particular paragraphs (or upon request, columns and line numbers) in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable. When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims. If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant. Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1800hrs, M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663